DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 line 1 recites “the the”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 ends without a period.  Appropriate correction is required.
Claim 20 recites “The pillow mount of claim 15.” Presumably this was intended to be “The interactive learning doll of claim 15.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 recites the pillow mount comprising “at least one organ attachment,” however, claim 1 and claim 8 already recited “the pillow mount comprising one or more organ attachments.” It is unclear why these elements are recited again, without proper antecedent basis, and in what appears to be a redundant manner. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kling (US Patent No. 4,288,222).
In Reference to Claim 1, 2, and 4-6
 	Kling teaches (Claim 1) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled); a pillow mount disposed in the internal body cavity (items 52, 54, and 72, fig. 3), the pillow mount comprising one or more organ attachments (items 74, 88, and 64, fig. 3); and at least one of the organ attachments detachably coupled to an organ system comprising a linked set of organs (items 30, 32, 42, 62, 76, 82, and 86, fig’s 2 and 3);
(Claim 2) wherein the organs are linked by hollow tubes (items 44, 46, 56, 68, 76, and 82, fig. 3);

(Claim 5) wherein the pillow mount comprises at least one organ attachment for one or more organs of different organ systems (items 74, 88, and 64, fig. 3);
 (Claim 6) the pillow mount comprising at least one attachment and detachment mechanism to the internal body cavity (items 60 and 70, fig. 3).

In Reference to Claims 15-20
 	Kling teaches (Claim 15) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled); a pillow mount disposed in the internal body cavity (items 52, 54, and 72, fig. 3); a plurality of interchangeable organ systems each comprising a linked set of organs and each configured to detachably couple to the pillow mount (items 30, 32, 42, 62, 76, 82, and 86, fig’s 2 and 3); and at least one of the organ systems comprising a plurality of organs linked with fabric bands (items 44, 46, 56, 68, 76, and 82, fig. 3);
(Claim 16) wherein at least some of the fabric bands are hollow tubes (column 2 lines 29 - column 3 line 4);
(Claim 17) wherein the at least some of the organs comprise bags (column 2 lines 20-24);
	(Claim 18) wherein at least some of the organs comprise one or more organ attachments for other organs (items 74, 88, and 64, fig. 3);
(Claim 19) the pillow mount comprising at least one attachment and detachment mechanism to the internal body cavity (items 60 and 70, fig. 3);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Lawson (US PGPub. No. 2020/0273369).
In Reference to Claims 8-11, 13, and14
 	Kling teaches (Claim 8) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled) comprising a pillow mount (items 52, 54, and 72, fig. 3); an interchangeable organ system comprising a plurality of pillows or bags (items 30, 32, 42, 62, 76, 82, and 86, fig’s 2 and 3); and the organ system disposed between a first opening [] in the internal body cavity (fig. 2, opening 12), the pillow mount comprising one or more organ attachments for mounting the organ system (items 74, 88, and 64, fig. 3).
(Claim 9) wherein the pillows of the organ system represent organs linked together by fabric tubes (items 44, 46, 56, 68, 76, and 82, fig. 3);
(Claim 10) wherein the the organs are bags coupled to the fabric tubes (items 30, 32, 42, 62, 76, 82, and 86, fig’s 2 and 3);
(Claim 13) wherein the pillow mount comprises at least one organ attachment for each organ of the organ system (items 74, 88, and 64, fig. 3).

	Kling fails to teach a second opening of claim 8 and the features of 11 and 12.
	Lawson teaches (Claim 8) and a first and a second opening (items 12 and 10, fig’s 3-8);
(Claim 11) wherein the tubes and the organs form a continuous open channel from the first opening to the second opening (fig’s 3-8 and paragraph 0069).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of first and second openings with a continuous channel in between as taught by the organ simulation doll of Lawson for the purpose of allowing the device to further be used to demonstrate the processing of food or drink as taught by Lawson (background), making the device more versatile, more comprehensive as a learning tool, and more attractive to the users. 

In Reference to Claim 3
Kling teaches all of claims 1 and 2 as discussed above. 
Kling fails to teach the feature of claim 3. 
Lawson teaches (Claim 3) wherein the organs comprise byways coupled to the hollow tubes (item 6, fig’s 3-8 has a through passageway and is connected to hollow tubes 2 on either end).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of a continuous channel / biways in the organs as taught by the organ simulation doll of Lawson for the purpose of allowing the passageway to be continuous, further allowing the device 

In Reference to Claim 7
  	Kling teaches all of the features of claim 1 as discussed above. 
	Kling further teaches (Claim 7) the organ system comprising one or more organ system attachments detachably coupled to an [upper end] and a [lower end] of the internal body cavity (item 50 and connections to items 60 and 70, fig. 3; column 2 lines 44-56).
	Kling fails to teach the features of both an internal opening and a nether opening of claim 7. 
	Lawson teaches (Claim 7) an internal opening and a nether opening (items 12 and 10, fig’s 3-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of an internal and nether opening with a continuous channel in between as taught by the organ simulation doll of Lawson for the purpose of allowing the device to further be used to demonstrate the processing of food or drink as taught by Lawson (background), making the device more versatile, more comprehensive as a learning tool, and more attractive to the users.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Lawson and further in view of Cappello et al.  (US Patent No. 6,386,937).
In Reference to Claim 12

Kling fails to teach the feature of claim 12. 
Cappello teaches (Claim 12) further comprising: configurable flaps to cover one or both of the first opening and second opening (item 850, fig. 5c).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided simulation doll of Kling with the feature of a flap at an opening as taught by the simulation doll of Cappello for the purpose of creating an appearance of eating as taught by Capello (column 5 lines 9-25), allowing the device to demonstrate more realistic and lifelike actions, making the device more interesting and attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711